DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an amendment dated 04/30/2021, applicants amended claims 1, 9 and 10.  Claims 1 - 15 are still pending in this application. 

Response to Arguments

Applicant’s arguments with respect to claims 1 - 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cedeno et al. (U.S PreGrant Publication No. 2017/0158451 A1, cited in an IDS filed on 09/28/2019, hereinafter ‘Cedeno’) in view of Johnson et al. (PCT/US15/64663 (including U.S as designated states) or WO 2017/099743, examiner used U.S PreGrant Publication No. 2018/0251330 A1 for better mapping and details, hereinafter ‘Johnson’).

With respect to claim 1, Cedeno teaches a finisher apparatus (i.e., a finisher, ¶0006) comprising: 
an accumulator (e.g., an accumulator, ¶0041 - ¶0042) to register a print medium of a print job in preparation for a finishing operation (e.g., said accumulator is configured to register (stack) a medium of a job to be prepared for finishing operation(s), ¶0011, ¶0015, ¶0038, ¶0055); 
memory to store an attribute of the print job (e.g., memory 111 storing information for the job, ¶0039, ¶0070); and 
a processor (e.g., a controller 103, Fig. 3) coupled to the accumulator and to the memory (Fig. 3), the processor to execute instructions, the instructions to control the accumulator (e.g., said controller 103 can controls (performs) the accumulator based on the information of the job, ¶0039, ¶0041 - ¶0042, ¶0055, Fig. 3); but fails to teach that said instructions are instructions to control the registration of the print medium by the accumulator based on the attribute of the print job; and that said accumulator is controlled based on the attribute of the print job.
Johnson: e.g., instructions to control registration of a print media by an accumulating means based on specific attributes of a print job in order to conduct finishing processes(es), ¶0012, ¶018, ¶0035, ¶0040, Fig. 8); and the accumulator is controlled based on the attribute of the print job (e.g., upon reading the specific attributes of the print job, define different finishing operations, ¶0049 - ¶0051).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the finisher of Cedeno as taught by Johnson since Johnson suggested in ¶0035, ¶0049 - ¶0051 that such addition of controlling a registration of the print media by the accumulator would arrange and classifies a plurality of post-processing in an accumulative order in order to increase workflow and reduce amount of works. 

With respect to claim 2, Cedeno in view of Johnson teaches the apparatus of claim 1, wherein the instructions are to control whether a component of the accumulator is to be used during accumulation of the print medium (e.g., components such as gate 134 and exit feed roll pair motor 136, and tamper 700 via communication link 144, ¶0040, Fig. 3).  

With respect to claim 3, Cedeno in view of Johnson teaches the apparatus of claim 1, wherein the instructions are to control a speed of conveyance of the print medium by the accumulator (e.g., said controller 103 provides speed control of drive motor 240 which in turn provides for a greater range of speeds available to feed or eject media, ¶0065).  

With respect to claim 4, Cedeno in view of Johnson teaches the apparatus of claim 1, wherein the instructions are to control the accumulator based on a combination of a plurality of attributes, including e.g., the look-up tables 111-1 and/or firmware modules 111-2 are used for control of imaging device 102 and its attachments such as finisher 108 or media accumulator-ejector 200, ¶0039).  

With respect to claim 5, Cedeno in view of Johnson teaches the apparatus of claim 1, wherein the instructions are to determine the attribute by inspecting the print job (e.g., determine the media size as the attribute by detecting/sensing the size of the media being fed from a removable media input tray, ¶0049 - ¶0050).  

With respect to claim 6, Cedeno in view of Johnson teaches the apparatus of claim 1, wherein the instructions are to determine the attribute from operation of a print engine that is upstream of the finisher apparatus   (e.g., define the attribute from an operation of a print engine 104 that is upstream of the finisher, ¶0040 - ¶0041).  

With respect to claim 7, Cedeno in view of Johnson teaches the apparatus of claim 1, wherein the instructions are to determine the attribute as an ink density of a print job (e.g., toner cartridge during printing is also determined, ¶0042 - ¶0044).  

With respect to claim 8, Cedeno in view of Johnson teaches the apparatus of claim 1, wherein the instructions are to determine the attribute from a user-selected option for the print job (e.g., said controller 103 may provide to computer 150 and/or to user interface 107 status indications and messages regarding the media, including scanned media and media to be printed, imaging device 102 itself or any of its subsystems, consumables status, etc., ¶0042).

i.e., image apparatus, ¶0011) comprising:  a print engine (i.e., a print engine 104, ¶0037) to print to a print medium: 
a finisher (i.e., a finisher, ¶0006) coupled to the print engine (Fig. 3), the finisher to perform a finishing operation on the print medium (e.g., the finisher to perform any of the finishing operation, ¶0038), 
the finisher including an accumulator to register a print medium of a print job in preparation for a finishing operation (e.g., the finisher along with an accumulator is configured to register (stack) a medium of a job to be prepared for finishing operation(s), ¶0011, ¶0015, ¶0038, ¶0055); and 
a processor (e.g., a controller 103, Fig. 3) coupled to the accumulator, the processor to execute instructions, the instructions to control the accumulator (e.g., said controller 103 can controls (performs) the accumulator based on the information of the job, ¶0039, ¶0041 - ¶0042, ¶0055, Fig. 3); but fails to teach that said instructions are instructions to control the registration of the print medium by the accumulator based on the attribute of the print job; and that said accumulator is controlled based on the attribute of the print job.
However, in the same field of endeavor of printer, finisher and attribute of a job, Johnson teaches: control an accumulator based on the attribute of the print job (Johnson: e.g., instructions to control registration of a print media by an accumulating means based on specific attributes of a print job in order to conduct finishing processes, ¶0012, ¶018, ¶0035, ¶0040, Fig. 8); and the accumulator is controlled based on the attribute of the print job (e.g., upon reading the specific attributes of the print job, define different finishing operations, ¶0049 - ¶0051).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the finisher of Cedeno as taught by Johnson since Johnson suggested in ¶0035, ¶0049 - ¶0051 that such addition of controlling a registration of the 

With respect to claim 10, Cedeno teaches a method (¶0045) comprising: a print job to be processed by a print engine (e.g., an image to be printed by a print engine 104, ¶0041) and a finisher (i.e., a finisher, ¶0006) that includes an accumulator (e.g., an accumulator, ¶0041 - ¶0042) to register a print medium in preparation for a finishing operation e.g., said accumulator is configured to register (stack) a medium of a job to be prepared for finishing operation(s), ¶0011, ¶0015, ¶0038, ¶0055);
controlling the accumulator based on the attribute (e.g., said controller 103 can controls the accumulator based on the information of the job, ¶0039, ¶0041 - ¶0042, ¶0055, Fig. 3); but fails to teach: 
determining an attribute of said print job; and during performance of said print job, controlling the registration of the print medium by the accumulator based on the attribute of said print job.
However, in the same field of endeavor of printers and finishers, Johnson teaches: determining an attribute of a print job (e.g., based on the specific attributes of the print job define specific finishing operations, ¶0049); and during performance of the print job, controlling the registration of the print medium by the accumulator based on the attribute of the print job (e.g., upon reading the specific attributes of the print job, define different finishing operations, ¶0049 - ¶0051).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the finisher of Cedeno as taught by Johnson since Johnson suggested in ¶0035, ¶0049 - ¶0051 that such addition of controlling a registration of the print media by the accumulator would arrange, classifies a plurality of post-processing in an accumulative order in order to increase workflow and reduce amount of works. 

based on the attribute of the print job or based on another determined attribute of the print job (e.g., the finishing processes are conducted on an accumulated stack of print media including stapling and hole punching setting, ¶0013, ¶0032, ¶0044).  

With respect to claim 12, Cedeno in view of Johnson teaches the method of claim 10, where Johnson further teaches comprising determining the attribute during performance of the print job (e.g., a movement of the media support member (201-1, 201-2) may be dependent on the finishing processes to be conducted on a sheet or sheets of print media (FIG. 2, 110) as well as the size, orientation, and type of print media (FIG. 2, 110) to receive the printed image, ¶0044

With respect to claim 14, Cedeno in view of Johnson teaches the method of claim 10, further comprising outputting a graphical user interface to determine the attribute from a user selection (e.g., the controller 103 may provide to computer 150 and/or to user interface 107 status indications and messages regarding the media, including scanned media and media to be printed, imaging device 102 itself or any of its subsystems, consumables status, etc., ¶0042).

With respect to claim 15, Cedeno in view of Johnson teaches the method of claim 10, where Johnson teaches further comprising analyzing image data of the print job to determine the attribute (Bell: e.g. the print job is being evaluated to define the specific attributes that includes stapling, hole punching, binding, saddle stitching, folding, orientation, size, type of print media being used for said print job, ¶0050, ¶0055).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cedeno in view of Johnson and further in view of Phillips (U.S Patent No. 6,483,996 B2, cited in the IDS filed on 09/28/2019, hereinafter ‘Phillips’).   

With respect to claim 13, Cedeno in view of Johnson teaches the method of claim 10, but neither of them teaches: further comprising determining the attribute based on an environmental condition.  
However, in the same field of endeavor, Phillips teaches: determining the attribute based on an environmental condition (e.g., adjusting parameters based on environmental condition, Col 1, line 63 – Col 2, line 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Cedeno in view of Johnson as taught by Phillips since Phillips suggested in Col 1, line6 - Col 2, line 6 that such modification of having an attribute based on environmental condition would adjust the printer under the same parameters in order to keep the current image quality, but cannot predict when failure will occur, which may affect, e.g., a large print job.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Takenaka et al. (U.S PG Publication No. 2017/0243089 A1)1
Yamakawa (U.S PG Publication No. 2016/0070223 A1)2

1This reference teaches a finisher performs a finishing process (a staple binding process or a punching process) on a printed matter supplied from a printer engine 108 in accordance with a control signal. Note that the control signal is output from a controller unit 100 in accordance with a result of a determination as to whether PDL designation of a job attribute described above has been enabled. For example, the controller unit 100 transmits a control signal for instructing execution of the staple binding process to the finisher when an interpreter described below interprets PDL designation of the staple binding process on all pages from a first page (or a specific page) of valid pages.
2This reference teaches analyzing a received print job, records the page specification based on job basic attribute of the received print job. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674